Case: 14-15656   Date Filed: 10/14/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15656
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:13-cv-01530-PAZ



CAROL BARCHARD,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 14, 2015)

Before WILSON, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-15656     Date Filed: 10/14/2015    Page: 2 of 6


      Carol Barchard appeals the district court’s order, pursuant to 42 U.S.C.

§ 405(g), upholding the Commissioner of the Social Security Administration’s

(Commissioner) denial of her application for a period of disability and disability

insurance benefits. Barchard argues the district court erred in affirming the

Administrative Law Judge’s (ALJ) determination that she can perform work in the

national economy with very little, if any, vocational adjustments. However, we

hold that substantial evidence supports the ALJ’s finding. Accordingly, we affirm.

                                I.   BACKGROUND

      After the Commissioner denied Barchard’s application for a period of

disability and disability insurance benefits, Barchard requested and received a

hearing before an ALJ. The ALJ found that, “considering [Barchard’s] age,

education and transferable work skills,” she is “not disabled.” Barchard appealed.

The Appeals Council remanded the case, asserting the ALJ did not adequately

address the transferability of Barchard’s vocational skills.

      On remand, a vocational expert (VE) testified that Barchard can work as an

“information clerk” without any vocational adjustments. The VE based this

conclusion on his specific finding that Barchard acquired skills in her past

employment that are transferable to an information clerk. Furthermore, the VE

stated that 1,100 information clerk positions exist in Barchard’s local area, 7,300

exist statewide, and 97,000 exist nationally. The VE provided this testimony in


                                          2
              Case: 14-15656      Date Filed: 10/14/2015   Page: 3 of 6


response to a hypothetical question about the ability of a person who has all

Barchard’s impairments to perform work. In reaching his findings, the VE relied

on his expertise in the field of vocational capacity, Barchard’s testimony regarding

her impairments and prior work experience, a review of the administrative record,

and the applicable regulatory definitions.

      The ALJ again ruled that Barchard is “not disabled,” finding, inter alia, she

can perform work in the national economy with very little, if any, vocational

adjustments. The ALJ stated that he relied on the VE’s testimony in reaching this

conclusion. Barchard then requested review of the decision by the district court.

The district court affirmed. On appeal, Barchard solely challenges the district

court’s determination that substantial evidence supports the ALJ’s ruling on her

ability to perform work.

                           II.   STANDARD OF REVIEW

      “We review de novo the district court’s decision on whether substantial

evidence supports the ALJ’s determination.” Wilson v. Barnhart, 284 F.3d 1219,

1221 (11th Cir. 2002) (per curiam). “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004) (per curiam) (internal quotation marks omitted). “We may not

decide the facts anew, reweigh the evidence, or substitute our judgment for that of


                                             3
              Case: 14-15656     Date Filed: 10/14/2015   Page: 4 of 6


the [Commissioner].” Phillips v. Barnhart, 357 F.3d 1232, 1240 n. 8 (11th Cir.

2004) (alteration in original) (internal quotation marks omitted). If the ALJ’s

decision is supported by substantial evidence, we must defer to the decision “even

if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (per curiam) (internal quotation mark omitted). Nevertheless, this

Court will not affirm “simply because some rationale might have supported the

ALJ’s conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th

Cir. 2011) (internal quotation marks omitted). The ALJ must “state with at least

some measure of clarity the grounds for his decision.” Id. (internal quotation

marks omitted).

      An ALJ may rely on the testimony of a VE when determining whether a

claimant is able to engage in work in the national economy. See Jones v. Apfel,

190 F.3d 1224, 1230 (11th Cir. 1999); McSwain v. Bowen, 814 F.2d 617, 619–20

(11th Cir. 1987) (per curiam) (holding substantial evidence supported ALJ finding

regarding claimant’s ability to work where a VE considered all of claimant’s

impairments and testified that claimant had transferable skills which allowed him

to perform work). At the same time, “[i]n order for a VE’s testimony to constitute

substantial evidence, the ALJ must pose a hypothetical question [to the VE] that

accounts for all of the claimant’s impairments.” Jones, 190 F.3d at 1229.

                               III.   DISCUSSION


                                          4
                Case: 14-15656        Date Filed: 10/14/2015       Page: 5 of 6


       In considering a claim for Social Security disability benefits, an ALJ must

determine whether the claimant is able to perform work that exists in the national

economy. 1 See 20 C.F.R. §§ 404.1520(a)(4), 404.1560(c)(2). “[W]ork exists in

the national economy when it exists in significant numbers either in the region

where [the claimant] live[s] or in several other regions of the country.” 20 C.F.R.

§ 404.1566(a). When the claimant is age 60 or older and her impairments limit her

to light work, only jobs requiring “very little, if any, vocational adjustment in

terms of tools, work processes, work settings, or the industry” may be considered.

20 C.F.R. §§ 404.1568(d)(4), 416.968(d)(4).

       Barchard claims the ALJ erred in ruling she is able to perform work that

complies with this standard. However, in response to a hypothetical question

comprising all Barchard’s impairments, the VE testified that Barchard has the

ability to work as an information clerk and does not require vocational adjustments

to perform the duties of the position. Barchard’s relevant medical records and her

own description of her past work experience supported the VE’s testimony. 2


       1
          An ALJ engages in a five-step process to determine whether a claimant is entitled to
social security benefits. 20 C.F.R. § 404.1520(a)(4). The fifth step requires an analysis of the
claimant’s ability to perform work that exists in the national economy. The first four steps are
not at issue here. Therefore, our discussion is limited to the fifth step.
       2
          On appeal, Barchard argues that she is incapable of working as an information clerk
because the position requires a greater “reasoning level” than her previous employment.
However, this argument was never made below. “As a general principle, this court will not
address an argument that has not been raised in the district court.” Stewart v. Dep’t of Health &
Human Servs., 26 F.3d 115, 115 (11th Cir. 1994). While exceptions to this rule exist, none apply
in this case.
                                                5
              Case: 14-15656   Date Filed: 10/14/2015   Page: 6 of 6


Moreover, Barchard does not dispute that a significant number of information clerk

jobs exist in the national economy. Accordingly, the ALJ’s finding that Barchard

can perform work in the national economy with very little, if any, vocational

adjustments is supported by substantial evidence. See McSwain, 814 F.2d at 619–

20.

AFFIRMED.




                                        6